Sinkler, J.,
Upon careful consideration of the will which has been construed by the auditing judge, we find the direction in the fourth paragraph of the third clause of the will — the payment of the principal upon the death of either of his said children — unmistakable. In behalf of the surviving daughter, it is argued that the adjudication deprives her of *85the share of income which her father evidently intended she should have. However meritorious this argument, may be, the majority of the court is of the opinion that the auditing judge has correctly interpreted the will.
The exceptions are dismissed, and the adjudication is confirmed absolutely.